memorandum: **
Juan Ramon Pego-Trochez, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review factual findings, including adverse credibility determinations, for substantial evidence. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination. See id. Accordingly, Pego-Trochez’s asylum application fails.
Because Pego-Trochez failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.